BRETT, Judge.
Plaintiff in error, Marcus Wilson, defendant below, was charged in the County Court of Carter County, Oklahoma, with the offense of operating a motor vehicle on a public highway while under the influ*328ence of intoxicating liquor, allegedly committed on April 17,-1955, in said county and state. He was convicted by a jury which fixed his punishment at a $50 fine and thirT ty days in jail. Judgment and sentence were entered accordingly from which this appeal has been attempted.
It appears from the record the judgment and sentence were made and entered, herein, on February 9, 1956. This being a misdemeanor, under 22 O.S.1951 § 1054, the appeal should have been lodged in this court within sixty days thereafter. No extension of time in which to perfect said appeal appears in the record as provided by statute. The appeal was filed on April 21, 1956. . It therefore appears that the said appeal should have been lodged in this court on or before April 9, 1956, but was delayed for twelve days thereafter. This court is therefore without jurisdiction to grant any relief herein. When an appeal in misdemeanor case is not taken within the sixty days prescribed by the statute, the record or case-made must affirmatively show that the trial court or judge thereof for good cause shown extended the time; otherwise, this court is without jurisdiction to review the judgment and such appeal will be dismissed. Johnson v. State, 90 Okl.Cr. 325, 213 P.2d 873; Johnson v. State, 90 Okl.Cr. 327, 213 P.2d 874; McLean v. State, 95 Okl.Cr. 271, 244 P.2d 335. The appeal is accordingly dismissed.
POWELL, J.,'concurs.